Citation Nr: 1534440	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The medical evidence of record shows that the Veteran has been diagnosed with a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The Veteran also has a current diagnosis of tinnitus.  In addition, the Veteran's MOS seems to be consistent with in-service noise exposure.  Just as importantly, the Board recognizes its heightened duty to explain its findings and conclusions and to consider the benefit of the doubt in cases where, as in this case, service medical records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Board will proceed in that manner.

First, as there is conflicting medical evidence of record regarding a potential nexus between the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus and his military service, the Board finds that a clarifying opinion is necessary.
The Boards notes a June 2010 VA audiology consult in which a VA audiologist concluded that the Veteran's hearing loss and tinnitus are at least as likely as not the result of this military service.  The audiologist offered little to no rationale supporting this conclusion.  

The Veteran has submitted a May 2010 private medical opinion concluding that the Veteran's hearing loss "can only realistically be caused by the type of significant noise exposure such would be seen in military service."  The examiner provided little more supporting rationale to this conclusion, and did not comment on the etiology of the Veteran's tinnitus.  The Board does note the unique qualifications of this examiner, as both a retired Lieutenant Colonel in the US Army with significant medical experience, however, he provides little explanation supporting his conclusion.

Also of record is a December 2010 VA audiological examination.  The examiner states that the Veteran's tinnitus is etiologically linked to his bilateral hearing loss disability.  The examiner concludes that the Veteran's hearing loss is less likely than not due to his military service.  The examiner explains that the Veteran reported first noting hearing loss in 2000 and that "his post military occupations were virtually all in very noisy environments."  The Board notes that at this examination the Veteran apparently reported that his tinnitus began in 2005.

In his May 2014 Form 9 Substantive Appeal the Veteran contends that "Doctors will state that it sometimes takes a number of years for the hearing loss and tinnitus to develop once the exposure has occurred."  The December 2010 VA examiner did not specifically address a delayed onset of either hearing loss or tinnitus.  As a result, the Board finds that an addendum opinion which addresses this contention is appropriate.  In addition, the addendum opinion should address both the June 2010 audiological consult and the May 2012 private opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with another opportunity to identify any potential relevant records related to his claimed disability, to include records of any current or past treatment.  Request that he either forward any such additional records to VA to associate with the claims file, or that he provide authorization for VA to assist him in obtaining such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Return the claims file and a copy of this Remand to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, if an addendum opinion will suffice. 

Following a review of this Remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss disability and/or tinnitus is associated with his military service, to include any in-service noise exposure. 

The examiner should specifically address the June 2010 audiological consult, December 2010 VA examination, May 2012 private medical opinion, the Veteran's lay contentions, and any other relevant medical or lay evidence of record. 
In addition, the examiner should comment on whether the Veteran's tinnitus is etiologically linked to his hearing loss disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.
 
3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




